PER curiam:
H-l
El 10 de abril de 1968 los esposos Macario Rivera y Jane Toll arrendaron a Feliciano Adorno Medina (t/c/p Chiquitín Adorno) por diez (10) años —prorrogable a quince (15) más— un inmueble situado en Bayamón. Pactaron, ade-más, un derecho de opción de compra susceptible de ejerci-tarse en cualquier momento durante el transcurso del convenio. Los arrendadores Rivera-Toll se reservaron el derecho de resolver el contrato por incumplimiento de cua-lesquiera de sus cláusulas.
Así las cosas, el 10 de septiembre de 1986 la Policía llevó a cabo un allanamiento en el Club Monte Casino, local objeto del contrato operado por Adorno Medina. Se ocupó material presuntamente utilizado para la operación de una banca ilegal de bolita. Presentadas las demandas correspondientes, el material incautado fue suprimido en vista preliminar por haberse obtenido en contravención a la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1.
Al conocer el allanamiento ocurrido el 10 de septiembre de 1986, los esposos Rivera-Toll notificaron a Adorno Me*355dina que se proponían resolver el contrato de arrendamiento. Ante esta situación, Adorno Medina les co-municó que estaba ejercitando la opción a compra.
El 4 de noviembre de 1986, Jane Toll et ais. presentaron en el Tribunal Superior, Sala de Bayamón, una acción civil sobre resolución de contrato, desahucio y daños y perjuicios. Antes de ser emplazado, Adorno Medina pre-sentó en el mismo tribunal una acción en la que solicitaba el cumplimiento específico del contrato. Ambas fueron consolidadas.
Mediante el uso de mecanismos de descubrimiento de prueba, Adorno Medina tuvo conocimiento de que Jane Toll et ais. pretendían sostener sus alegaciones utilizando la evidencia testifical y documental suprimida en el caso criminal.(1) Pidió que se decretara su inadmisibilidad.
Oportunamente la ilustrada sala de instancia (Hon. Zulma Zayas Puig, Juez), en una extensa y fundamentada resolución, resolvió que era admisible. Inconforme, a soli-citud de Adorno Medina, revisamos.
HH HH
El Art. II, Sec. 10 de nuestra Constitución, supra, espe-cíficamente declara que la evidencia obtenida en violación de la Sec. 10, Art. II de la Constitución del Estado Libre Asociado, supra, no será admisible en los tribunales. Los contornos de esta prohibición han sido frecuentemente ex-puestos en el área de lo criminal. Este recurso nos permite examinarlos en un pleito de naturaleza civil entre partes privadas, en el cual el Estado no tiene ninguna injerencia. La tarea requiere acudir, someramente, a sus orígenes y fundamentos.
*356El legajo constitucional es muy escaso. Durante la Con-vención Constituyente se presentó un total de seis (6) pro-posiciones, que disponían la inadmisibilidad de la evidencia obtenida en violación de alguna sección de la Constitución. De éstas, las Proposiciones Núms. 20 (posteriormente sus-tituida por la Proposición Núm. 94), 63, 272 y 295 atendían la exclusión de evidencia obtenida mediante registros y/o allanamientos ilegales. Las Núms. 20 y 94 ordenaban la exclusión en procedimientos criminales; las demás no eran tan específicas.
El Informe de la Comisión de Carta de Derechos la ca-racterizó como propósito “dar garantía adicional y efectiva a estos derechos [los contenidos en la Sec. 10]”. 4 Diario de Sesiones de la Convención Constituyente 2568 (1952). Por su parte, durante su debate y discusión el Presidente de esa Comisión, Sr. Jaime Benitez, describió la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, supra, como “el texto que existe en la declaración de derechos de la Constitución federal. Es la que existe entre nosotros y es la que ha sido interpretada y es conocida ...”. (Enfasis suplido.) Diario de Sesiones, supra, T. 3, pág. 1567.
Las referencias durante los incidentes de la Convención Constituyente tienden a demostrar que su inclusión en el documento pretendía cristalizar el estado de derecho vi-gente en 1952. Así lo recomendó la Escuela de Administra-ción Pública. La Nueva Constitución de Puerto Rico, Es-cuela de Administración Pública de la Facultad de Ciencias Sociales, Eds. Universidad de Puerto Rico, 1952, pág. 162; J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. Universidad de Puerto Rico, 1982, Vol. III, pág. 192.
Expongamos, pues, sus antecedentes. A comienzos de si-glo imperaba en Puerto Rico el principio del common law de que la admisibilidad de la prueba no quedaba afectada por haber sido obtenida ilegalmente. Su alcance y exten-sión fueron señalados en El Pueblo v. Cerecedo, 21 D.P.R. *35756 (1914). Guiados exclusivamente por precedentes norte-americanos, dijimos:
“Si la orden de allanamiento fué ilegal, o si el funcionario que la cumplimentó se excedió en sus atribuciones, la persona a peti-ción de la cual fué librada dicha orden, o el funcionario sería responsable del perjuicio causado. Pero esta no es una buena razón para que sean excluidos como prueba los documentos ocupados si ellos eran pertinentes al caso, como indiscutible-mente lo fueron. En la presentación de documentos como prueba la corte no puede tomar en consideración la forma en que se obtuvieron, o sea, si fueron adquiridos legal o ilegal-mente, ni constituyen ellos una alegación de carácter indepen-diente del punto en discusión en la que pueda fundarse la re-solución de dicha cuestión.
“...‘El principio fundamental es claramente que cuando la corte está celebrando un juicio criminal, no tomará en consideración la forma en que los testigos han obtenido los documentos u otros objetos de uso personal, que son esenciales y que han sido debidamente ofrecidos como prueba.’ ” (Citas omitidas.) Pueblo v. Cereceda, supra, pág. 62.
Esta orientación varió en Pueblo v. Capriles, 58 D.P.R. 548 (1941). Al discutir la aplicabilidad de la regla impe-rante en California, expusimos así el fundamento estricta-mente disuasivo que motivó el cambio doctrinal:
Volviendo ahora a la regla de California antes aludida, opi-namos que la consecuencia lógica de dicha regla al permitir que evidencia ilegalmente obtenida sea en todo caso admisible como prueba, ofrece un incentivo a funcionarios poco escrupulosos para pasar sobre el precepto constitucional cada vez que deseen conseguir evidencia incriminatoria contra una persona o lograr su convicción de un delito mediante evidencia así obtenida. En cambio, rechazando esa prueba, no sólo se reprimen esos abu-sos, si que la propia resolución de la corte al rechazarla consti-tuye la mejor reprobación de la conducta ilegal del funcionario. (Énfasis suplido.) Pueblo v. Capriles, supra, pág. 554.
Posteriormente extendimos la doctrina de Pueblo v. Capriles, supra, a registros ilegales. Véanse: Pueblo v. Ro-*358sado, 62 D.P.R. 197, 199 (1943); Pueblo v. Decós, 62 D.P.R. 148 (1943).(2)
Vemos, pues, que el único propósito de la regla de exclusión, según incorporada a esta jurisdicción antes de la Constitución, era evitar que funcionarios gubernamentales se beneficiaran de actuaciones claramente ilegales. Teóricamente, con la prohibición cesaba el atractivo que motivó al Gobierno a obtener dicha evidencia, esto es, su recopilación para adelantar sus intereses en una acción legal, fuera de naturaleza criminal o civil.
HH hH HH
Con posterioridad a nuestra Constitución, en su etapa madura, podemos decir que la regla de exclusión encarna tres (3) propósitos ínsitos en el Art. II, Sec. 10, supra. Primero, disuadir y desalentar a los funcionarios del orden público de que violen la protección constitucional (ideterrence). Se reconoce que este elemento disuasivo realmente es el más fundamental. Segundo, integridad judicial. Los tribunales no deben ser cómplices de actos de desobediencia a la Constitución y admitir evidencia ilegalmente obtenida. Y tercero, impedir que el Gobierno se be-*359neficie de sus propios actos ilícitos; de otra manera la ciu-dadanía perdería confianza en el Gobierno. 1 La Fave and Israel, Criminal Procedure Sec. 3.1(b), pág. 135 (1984).
Se acepta, pues, que esta regla de exclusión está fundamentada en razones de interés público para hacer valer la garantía contra registros, detenciones o incautaciones irrazonables. La exclusión nada tiene que ver con su valor probatorio, confiabilidad ni con la búsqueda de la verdad.
Como reconocimiento a la libertad esencial que debe gozar todo ciudadano, la cláusula constitucional está orientada a pro-teger a la persona, pertenencias e intimidad del hogar o propie-dad frente al abuso de poder por parte del Estado. Se trata, específicamente, de proteger la intimidad de las personas, así como la inviolabilidad del domicilio o propiedad (e.g., automó-vil, papeles, libros, etc.), frente a cualquier irrazonabilidad del Estado al utilizar su autoridad limitada por ley para realizar registros y allanamientos. D. Nevares-Muñiz, Sumario de dere-cho procesal penal puertorriqueño, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1989, pág. 61.
Y es que, por definición, una regla de exclusión de evidencia tiene el efecto de eliminar evidencia pertinente a una controversia o a la credibilidad de un testigo.(3) Dicha norma puede estar predicada en la falta de confiabilidad de la evidencia, en el escaso valor probatorio o en consideraciones de interés público {“policy”) ajenas al fin último de las reglas: la búsqueda de la verdad.
Aunque el texto de nuestra Constitución proyecta de su faz una prohibición absoluta —más allá de la esfera penal o actuación gubernamental— nada impide que en las causas civiles los tribunales tomemos en cuenta sus propósitos y beneficios, y calibremos los costos sociales positivos *360y negativos que la Constitución representa para una eficaz administración de la justicia.(4)
Así, en E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984), resolvimos que “la garantía contenida en la Sec. 10 del Art. II de la Constitución de Puerto Rico cubre tanto los registros administrativos como los penales” (énfasis suplido); claro está, este pronunciamiento tomó como trasfondo los registros administrativos gubernamentales.
Contestar tajantemente la interrogante sobre la aplicación de la regla de exclusión a los procesos civiles no es fácil. No obstante, como premisa elemental se acepta que la distinción tiene que ser si el Gobierno es o no una parte en el caso, o de alguna manera se beneficia con la admisión de la evidencia ilegalmente obtenida. Véase B.J. George, Constitutional Limitations on Evidence in Criminal Cases, New York City, Practising Law Institute, 1969, pág. 112.
Bajo este predicado, no albergamos dudas de que, como mínimo, la regla de exclusión aplica por mandato constitucional en las siguientes instancias de litigación civil: cuando el Gobierno es parte en el caso y la evidencia ha sido obtenida mediante registro e incautación ilegal atribuible a un funcionario o agente gubernamental; si fue obtenida por una persona particular en confabulación con un funcionario o agente gubernamental; si fue obtenida mediante violencia o brutalidad, o si constituyó una intromisión a la zona de intimidad constitucionalmente protegida. *361H.W. Baade, Illegally Obtained Evidence in Criminal and Civil Cases: A Comparative Study of a Classic Mismatch II, 52 Tex. L. Rev. 621, 700 (1974).
Estos horizontes no son totalmente extraños. Ya en Pueblo v. Rovira Ramos, 116 D.P.R. 945, 952 (1986) —opinión concurrente del Juez Asociado Señor Irizarry Yunqué, a la cual se unieron los Jueces Asociados Señores Negrón Gar-cía y Ortiz— se dijo que la garantía constitucional era una “prohibición contra el Gobierno; nunca se da contra perso-nas privadas. En Burdeu v. McDowell, 256 U.S. 465 (1921), se resolvió que el término Gobierno debe ser utilizado en su sentido amplio, que incluye a todos los agentes guber-namentales y no sólo a los oficiales encargados de poner en vigor las leyes”. Más adelante dichos magistrados hicieron la salvedad de que “puede invocarse contra personas priva-das que realizan registros con el propósito específico de obtener pruebas incriminatorias y así presentar una acu-sación formal en su contra ante los tribunales”. Id., pág. 952 esc. 2. Véase, además, Pueblo v. Ramírez Lebrón, 123 D.P.R. 391 (1989).(5)
La exposición anterior nos permite concluir que la cláusula constitucional contra registros, allanamientos e incautaciones, así como la regla de exclusión de la evidencia ilegalmente obtenida, opera principalmente contra el Estado. Esa protección no se limita a casos criminales: aplica a todo pleito judicial en que el Gobierno sea parte.
> W
Con esta perspectiva en mente, examinemos la admisi-bilidad en el caso de autos, esto es, en un pleito civil —en-tre personas privadas— de evidencia obtenida por la ini-*362dativa propia de la Policía de Puerto Rico en violación a la protección constitucional.
Según señaláramos, su propósito es disuadir toda con-ducta de los agentes del Gobierno que infrinjan la Consti-tución o la ley. La solución adoptada por nuestra Constitu-ción para prevenir dicha conducta es la más drástica: inadmisibilidad. Ello responde a la visión de que en la relación gobierno-ciudadano, los intereses y objetivos so-ciales implicados justifican la adopción de un remedio tan extraordinario en todo caso en que el Gobierno pretenda utilizar dicha evidencia contra quien se le han violado sus derechos constitucionales.
Ahora bien, la situación es distinta frente a partes privadas ajenas a ese modus operandi. Sostener automáticamente su inadmisibilidad menoscabaría, en cierta forma, el fin de todo derecho evidenciario: la búsqueda de la verdad. No podemos olvidar que la regla de exclusión reclama un balance entre el efecto disuasivo y el logro de la verdad. Resolvemos, como norma general, que en un pleito civil entre partes privadas —en ausencia de sugerencia, instigación, requerimiento o instancia, esto es, común acuerdo con un agente del orden público o un funcionario encargado de velar por el cumplimiento de la ley— no aplica la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, supra. Aun cuando en el ordenamiento penal pueda producir confianza ciudadana y fomentar el acatamiento de las leyes por los funcionarios gubernamentales, empero, su extensión al ámbito de la litigación civil, y como consecuencia la frustración en la concesión de remedios judiciales, puede generar pérdida de confianza en la habilidad de los tribunales en mantener un sistema adecuado para resolver disputas entre partes privadas.(6) *363Como dijéramos antes, enfatizamos que “la regla de exclu-sión aplica por mandato constitucional en las siguientes instancias de litigación civil: cuando el Gobierno es parte en el caso y la evidencia ha sido obtenida mediante registro e incautación ilegal atribuible a un funcionario o agente gubernamental; si fue obtenida por una persona particular en confabulación con un funcionario o agente gubernamen-tal; si fue obtenida mediante violencia o brutalidad, o si constituyó una intromisión a la zona de intimidad consti-tucionalmente protegida”.
V
Lo expuesto derrota el reclamo de Adorno Medina. Se trata de un pleito civil entre partes privadas. No está pre-sente el elemento disuasivo. Tampoco se ha demostrado que los proponentes de la evidencia, Jane Toll et ais. hayan actuado o participado en común acuerdo con los agentes de la Policía o concurran algunas de las otras circunstancias apuntadas.
Esta interpretación supera resultados absurdos y fuera de toda lógica adjudicativa. “El sentido común muchas ve-ces es una apreciación sintética, en cánones de justicia natural, de la misma naturaleza de las cosas, de la realidad vital. La interpretación que repugne a ese sentido común ha de ponernos en guardia contra ella. Generalmente será una mala aplicación del Derecho, probablemente una apli-cación debida a un método equivocado.” J. Vallet de Goyti-*364solo, Panorama del Derecho Civil, 2da ed. rev., Barcelona, Ed. Bosch, 1973, pág. 86.(7)

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Fuster Berlin-geri emitió una opinión disidente.
— O —

(1) Consistente del testimonio de varios agentes del orden público, quienes de-clararían sobre el arresto de Adorno Medina y el allanamiento; testimonio de César Silva (fotógrafo del periódico El Mundo) y de los materiales incautados.


(2) Antes de la aprobación de nuestra Constitución, numerosos casos sostuvieron la inadmisibilidad de la evidencia ilegalmente obtenida. Pueblo v. Decós, 62 D.P.R. 148 (1943); Pueblo v. Rosado, 62 D.P.R. 197 (1943); Pueblo v. Nieves, 67 D.P.R. 305 (1947); Pueblo v. Capriles, 58 D.P.R. 548 (1941).
Luego de su vigencia, véanse: Pueblo v. Ortiz Zayas, 122 D.P.R. 567 (1988); Pueblo v. García Colón, 122 D.P.R. 334 (1988); Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Bonilla Rivera, 119 D.P.R. 750 (1987); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Martínez Martí, 115 D.P.R. 832 (1984); Pueblo v. Conde Pratts, 115 D.P.R. 307 (1984); Pueblo v. Hernández Flores, 113 D.P.R. 511 (1982); Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982); Pueblo v. Rey Marrero, 109 D.P.R. 739 (1980); Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977); Pueblo v. Soto Zaragoza, 99 D.P.R. 762 (1971); Pueblo v. Tribunal Superior, 97 D.P.R. 517 (1969); Pueblo v. Bonet Flores, 96 D.P.R. 685 (1968); Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965); Pueblo v. Cruz Martínez, 92 D.P.R. 747 (1965); Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964); Pueblo v. Franchi, 78 D.P.R. 308 (1955).


 Para ser admisible una prueba en evidencia, ésta ha de referirse a una cuestión en controversia o a la credibilidad de algún testigo o declarante. Regla 18 de Evidencia, 32 L.P.R.A. Ap. IV.


(4) En la jurisdicción federal, incluso en lo criminal, la tendencia ha sido flexi- ■ bilizar su rigorismo. Véase United States v. Calandra, 414 U.S. 338 (1974). Como excepción, se ha permitido el uso de evidencia obtenida ilegalmente por el Ministerio Fiscal para impugnar las declaraciones de un acusado en su examen directo, Walder v. United States, 347 U.S. 62 (1964), y las hechas durante el contrainterrogatorio del Ministerio Público, United States v. Havens, 446 U.S. 620 (1980).
En United States v. León, 468 U.S. 897 (1984), bajo la doctrina del registro de buena fe (good faith), se permitió, como prueba sustantiva, la evidencia obtenida por funcionarios gubernamentales, a pesar de que posteriormente se determinó que la orden había sido expedida sin causa probable.


 Opinión concurrente del Juez Asociado Señor Negrón García, a la cual se unió el Juez Asociado Señor Rebollo López.


(6) Decretar esa inadmisibilidad puede producir resultados injustos e inadecua-dos en pleitos civiles entre litigantes privados. La vida real es mucho más rica que la *363imaginación judicial. Pero, a modo de ejemplo, tomamos un pleito de custodia entre los progenitores de un menor. Una de las partes pretende presentar evidencia de-mostrativa de abuso sexual por parte del padre. Se trata de evidencia obtenida por agentes del Gobierno mediante un registro ilegal inadmisible en un pleito criminal. Ciertamente esa evidencia en el pleito civil sería de cardinal importancia y, sin duda, ayudaría al tribunal a adoptar una determinación más informada, acercándolo al ideal de desentrañar la verdad como axioma inmerso en toda adjudicación judicial.


(7) Pueblo v. Santiago Colón, 125 D.P.R. 442 (1990), opinión concurrente del Juez Asociado Señor Negrón García, a la cual se unió el Juez Asociado Señor Ortiz.